Citation Nr: 0819033	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  08-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code (U.S.C.).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to December 
1967 and from August 1968 to August 1974.  The appellant is 
the veteran's child.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1956 to December 1967 and from August 1968 to August 1974.  
The appellant is the veteran's child.

2.  On June 3, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In a facsimile 
message, which was received by the Board on June 3, 2008, the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


